                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                      :           CIVIL ACTION
                                    :
      v.                            :
                                    :
PA DEPARTMENT OF CORRECTIONS, ;
JOHN E. WETZEL, R. DOYLE, R.        :
LADONNE, CYNTHIA LINK, LAURA        :
BANTA, GENA CLARK, LT. A. REBER, :
LT. HARVEY, LT. BRIGHT, M. NASH, RN ;
CHRIS, RN CRYSTAL, UNKNOWN          :
EXTRACTION TEAM # 1, UNKNOWN        :
EXTRACTION TEAM # 2, UNKNOWN        :
SHIFT COMMANDERS and RN S MARK :                NO. 19-1687

                                     ORDER

      NOW, this 14th day of November, 2019, upon consideration of the Defendants’

Motion to Dismiss (Document No. 12) and the plaintiff having failed to respond in

opposition to the motion, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the Complaint is DISMISSED for failure to state

a claim.




/s/ TIMOTHY J. SAVAGE J.
